ORDER

MeGINLEY, Judge.
AND NOW, to wit, this 29th day of August, 1996, after consideration of the emergency application for stay of this Court’s order dated August 9, 1996, the answer filed thereto, and Appellants’ motion for amendment of the Court’s order to state that an appeal of same will not act as an automatic supersedeas, this Court hereby orders as follows:
1. This Court’s order dated August 9, 1996, is hereby modified so as to require Appellees, Delaware County Pennsylvania, et. ah, in the above-captioned matter, to cease and desist from privatizing the prison operation in compliance with the arbitrator’s award at AAA Case No. 14 390 01365 95A, dated March 28, 1996, no later than September 9,1996.
2. The motion of Appellant Delaware County Prison Independent Union, et al. for amendment of this Court’s order in the above-captioned matter, dated August 9, 1996, is denied.